Citation Nr: 0614957	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  00-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to an evaluation in excess of 60 percent for left 
L4-S1 radiculopathy with dorsolumbosacral paravertebral 
myositis and a dissicated and bulging disc at L5-S1, from the 
initial grant of service connection.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1987 to January 
1997.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 decision by 
the RO which granted service connection for the low back 
disability and assigned a 10 percent evaluation, effective 
from January 20, 1997, the date following discharge from 
service.  38 C.F.R. § 3.400(b)(2)(i).  A subsequent rating 
action in April 1999, assigned an increased rating to 60 
percent, effective from the same date.  The Board remanded 
the appeal for additional development in October 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran has 
been assigned the maximum schedular rating for intervertebral 
disc syndrome; he is not service connected for fracture of a 
vertebra or for disability affecting the entire spine so as 
to warrant a higher evaluation.  


CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 
60 percent for left L4-S1 radiculopathy with dorsolumbosacral 
paravertebral myositis and a dissicated and bulging disc at 
L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic 
Code 5295 (prior to 9/26/03) and 5243 (from 9/26/03).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, a letter dated in May 2005, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case was promulgated in 
February 2006.  The veteran was notified of the evidence that 
was needed to substantiate his claim and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records have been obtained and associated with 
the claims file.  There is no indication in the record that 
any additional evidence relevant to the issue on appeal is 
available and not part of the claims file.  The veteran was 
also afforded three VA examinations during the pendency of 
this appeal for the specific purpose of determining extent 
and severity of his low back disability.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board is cognizant that the May 2005 letter did not 
include adequate notice of what was needed to establish a 
disability rating and effective date.  However, the veteran 
was granted service connection and was assigned the maximum 
rating possible for that disability from the day following 
his discharge from service, which is the earliest effective 
date possible.  Thus, VA complied with the procedural 
statutory requirements of §§ 5103(a), 5104(b), and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b), and the lack of VA process following an April 
2006 letter is considered to be harmless error.  See also 
Dingess, 19 Vet. App. 473 (2006).  Accordingly, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's low back 
disability since he was last examined in October 2005.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The VA examinations conducted 
during the pendency of this appeal were thorough and are 
adequate upon which to base a decision.  

In this case, all available evidence identified by the 
veteran has been obtained and associated with the claims 
file.  There is no indication in the record that any 
additional evidence relevant to the issue on appeal is 
available and not part of the claims file.  38 C.F.R. 
§ 3.159(c)(4).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  

Increased Ratings - In General

The issue pertaining to the rating to be assigned the 
veteran's low back disability arises from an original claim 
for compensation benefits.  As held in AB v. Brown, 6 Vet. 
App. 35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found.  In this case, the veteran was assigned the 
maximum rating for his low back disability absent ankylosis 
or fracture of the spine, which are not shown to be present.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  



Lumbar Spine Disability

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's spine disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
VAOPGCPREC 7-2003 (November 19, 2003).  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

The question presented is whether a schedular rating in 
excess of 60 percent is warranted for the veteran's left L4-
S1 radiculopathy with dorsolumbosacral paravertebral myositis 
and a dissicated and bulging disc at L5-S1 from the date of 
receipt of his claim in 1997, subject to the provisions of 
38 C.F.R. § 3.400(b)(2).  

Prior to September 26, 2003, under the rating criteria for 
intervertebral disc syndrome Diagnostic Code (DC) 5293, a 60 
percent evaluation was assigned for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (effective prior to September 23, 
2002).  This is the maximum evaluation possible for a 
disability of the spine, absent ankylosis or fracture of the 
spine, which are not shown to be present.  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  A 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  Id. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
of the lower extremity is rated 10 percent when mild, 20 
percent when moderate, 40 percent when moderately severe, and 
60 percent when severe with marked muscular atrophy.  38 
C.F.R. § 4.124a; DC 8520 (2005).  An 80 percent rating is 
warranted for complete paralysis when the foot dangles and 
drops, there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  

Under the General Rating Formula, the next higher possible 
rating of a 100 percent is warranted if there is unfavorable 
ankylosis of the entire spine.  This rating is warranted if 
the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 
months.  Note (1) provides that an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
(38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).  

In this case, the pertinent evidence of record includes three 
VA examinations conducted in May 1997, September 2000, and 
October 2005.  The veteran's complaints on all of the 
examinations were essentially the same and included chronic 
back pain and stiffness, limitation of motion, and radiating 
pain into his lower extremities.  The veteran reported that 
he was self-employed as a realtor but was limited in that 
capacity because he could not drive his car for more than an 
hour before the onset of back pain.  Except for range of 
motion of the lumbar spine, the clinical findings on all 
three VA examinations conducted during the pendency of this 
appeal were essentially the same and unchanged.  Forward 
flexion was to 70 degrees and extension to 20 degrees on VA 
examination in May 1997; to 20 degrees in both directions on 
VA examination in September 2000, and to 15 degrees in both 
directions on VA examination in October 2005.  Left and right 
lateral flexion and rotation were slightly reduced on the 
first two VA examinations, and was limited to 15 degrees for 
both movements on the most recent examination in October 
2005.  The remaining clinical and neurological findings were 
essentially the same on all three examinations.  There was no 
atrophy, weakness, or postural or fixed deformities, and the 
veteran's gait and muscle tone were normal.  There was 
decreased sensation, muscle spasm, positive straight leg 
raising, and absent knee and ankle jerk; the latter two 
finding were noted to be consistent with L4-S1 nerve root 
damage.  

The clinical findings on the three VA examinations are 
consistent with the criteria for the maximum evaluation of 60 
percent under the old rating criteria.  An evaluation in 
excess of 60 percent under the old criteria could only be 
assigned if there was vertebral fracture with cord 
involvement where the veteran was bedridden or required long 
leg braces (DC 5285), or if there was complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
Ankylosis has been defined by the Court as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  The 
evidence shows that the veteran retains some motion of the 
spine, albeit with pain, which has been considered in 
determining the current rating.  However, there is no 
evidence of vertebral fracture with cord involvement or use 
of long leg braces, or unfavorable ankylosis of the spine 
with marked deformity.  Therefore, an evaluation in excess of 
60 percent under DC 5286 or DC 5285 is not warranted.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 60 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, an evaluation in excess of 60 percent under 
either of the revised rating criteria is possible only if the 
veteran is shown to have unfavorable ankylosis of the entire 
spine.  As indicated above, the veteran has some motion in 
the spine and clearly does not have unfavorable ankylosis of 
the entire spine.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability under the revised 
orthopedic rating criteria and applicable neurologic rating 
criteria in effect between September 23, 2002, and September 
26, 2003, and under the revised orthopedic rating criteria 
and any applicable neurologic rating criteria from September 
26, 2003.  

Other than absent ankle jerk, the only identifiable 
neurological finding was mild decreased sensation to pinprick 
and symmetrical deep tendon reflexes of +1.  (October 2005 VA 
neurological examination.)  These findings are not suggestive 
of more than moderate incomplete paralysis of the sciatic 
nerve (20 percent disability evaluation).  The veteran's low 
back disability is his only service-connected disability.  
Using the Combined Rating Table, 38 C.F.R. § 4.25, a 40 
percent evaluation assigned for the orthopedic symptomatology 
(Diagnostic Code 5295 under the old schedule or the revised 
General Rating Formula for Diseases and Injuries of the 
Spine) combined with a 20 percent rating for moderate 
neurological symptomatology would equate to a rating of 52, 
which when converted to the nearest number divisible by 10, 
would rate a 50 percent evaluation.  As such, a combined 
evaluation in excess of 60 percent would not be available 
from September 23, 2002.  The evidentiary record does not 
show that the veteran has any additional disabilities such as 
bowel or bladder impairment.  

Consideration must also be given to any functional impairment 
of the veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005).  

Although the most recent VA examination in October 2005 
showed significant limitation of motion of the lumbar spine 
primarily due to pain, the evidence shows that the veteran 
has good muscle tone and strength, no atrophy, no postural or 
fixed deformities, and no significant neurological impairment 
referable to the lumbar spine.  While the VA examiner opined 
that the veteran had functional loss of forward flexion to 90 
degrees with some functional loss in all other directions, 
the additional functional loss is contemplated in the 60 
percent evaluation assigned under the old rating criteria.  
That is, under the old criteria, the maximum rating for 
severe limitation of motion of the lumbar spine was 40 
percent.  The veteran does not use or require the use of any 
type of assistive devices, such as a back brace, and the 
record reflects that he is able to drive his car.  Thus, 
while he may have significant functional limitation of 
motion, it can not be said that it is equivalent to complete 
bony fixation or unfavorable ankylosis of the entire spine.  
In light of the clinical findings of record, the Board finds 
that an increased evaluation based on additional functional 
loss due to the factors set forth above are not demonstrated.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the record does not reflect 
frequent periods of hospitalization because of the service-
connected low back disability, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  There is no indication in the 
record that the veteran has had frequent periods of 
hospitalization for his low back disability.  Regarding 
employment, the record shows that the veteran is currently 
self-employed as a realtor.  While he has reported time lost 
at work due to his low back disability, he has failed to 
provide any evidence to support his contentions.  In a letter 
dated in May 2001, the veteran was specifically requested to 
provide VA with employment records and any additional 
evidence or information which would tend to support his 
assertions.  The veteran did not respond to the request nor 
did he provide any information which showed interference with 
employment to a degree greater than that contemplated by the 
60 percent evaluation currently assigned.  Thus, the evidence 
of records does not reflect any factor which takes the 
veteran outside of the norm, or which presents an exceptional 
case where his currently assigned disability rating is found 
to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial schedular evaluation in excess of 60 percent for 
left L4-S1 radiculopathy with dorsolumbosacral paravertebral 
myositis and a dissicated and bulging disc at L5-S1, is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


